Citation Nr: 0824522	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-31 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) educational assistance benefits in the calculated amount 
of $38,210.93 was validly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and four fellow veteran students 

ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from September 
1989 to June 1993.  His DD Form 214 also indicates 19 years 
and 11 months of prior active service.  In documents 
submitted by the veteran, he lists his period of active 
service as beginning in May 1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

As will be discussed in greater detail below, the RO's 
finding that the veteran owed a debt is the result of 
investigations conducted by the RO in Manila, Philippines, 
and subsequently the VA Office of Inspector General (OIG) in 
San Francisco, California, of the enrollment of 60 veterans 
at Ramon Magsaysay University in the Philippines.  As a 
result of these investigations, both the Manila RO and the 
OIG in San Francisco determined that these 60 veterans were 
not regularly attending classes, but were, instead, receiving 
course credit in return for buying supplies and other 
"gifts" for the school and for individual instructors.  

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of the 60 veterans that overpayments had been created as 
a result of these findings, including the overpayment of 
$38,210.93 that is the subject of this decision.

The Board notes that additional evidence pertaining to the 
veteran has been received since the issuance of the July 2004 
statement of the case (SOC) to include submissions received 
in June and July of 2007 and March of 2008; however, the 
record reflects that the veteran has waived of his right to 
initial consideration of the additional evidence by the RO.  
38 C.F.R. §§ 19.9, 20.1304 (2007).  Thus, the Board will 
consider the additional evidence in the first instance in 
conjunction with the issue on appeal.        

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2007.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

While the Board recognizes that the veteran's attorney has 
asserted at various times during the course of this appeal 
that the veteran is entitled to waiver of his debt, the issue 
of entitlement to waiver of recovery of an overpayment of VA 
compensation benefits has not been procedurally prepared or 
certified for appellate review and is outside the scope of 
this appeal.  Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).   


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education at 
Ramon Magsaysay Technological University (RMTU) to achieve a 
Diploma in Agricultural Technology.

2.  For the period of November 8, 1999 to March 23, 2003, the 
veteran received educational assistance benefits administered 
in the amount of $38,210.93 based on his enrollment at RMTU.  

3.  A fraud investigation conducted by the Manila RO 
determined that a fraud scheme was perpetuated by the 60 
veterans enrolled at RMTU, including the veteran that is the 
subject of this decision.

4.  The investigation concluded that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but never really attended classes. 

5.  An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme 
was perpetuated by all 60 veterans enrolled at RMTU, and that 
the fraud resulted in these students collecting VA 
educational assistance benefits even though they were not 
really attending classes.

6.  The veteran was paid for courses which did not have 
genuine attendance or assignment requirements and were not 
educational.

7.  The charged indebtedness in the amount of $38,210.93 was 
validly created.    


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $38,210.93 is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144, 21.7153 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, noting that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51).  Therefore, the 
VCAA (and, it follows, its implementing regulations) is not 
for application in this matter.

Nevertheless, the Board notes that the RO explained to the 
veteran the basis for the finding that the debt was valid in 
the August 2003 rating decision and the July 2004 Statement 
of the Case (SOC).  The RO also afforded him the opportunity 
to present information and evidence in support of his claim.  

The Board additionally observes that the veteran's attorney 
is also representing at least 29 other veterans who were 
found to have overpayments as a result of the investigation 
described below, and the attorney has asked on several 
occasions to have all 30 claims consolidated in a manner 
similar to class action lawsuits.  However, the Board has no 
authority to consolidate appeals in this manner and the 
veteran's attorney has been so advised.  38 U.S.C.A. § 7107 
(West 2002).  Accordingly, this decision will address only 
the appeal of the veteran listed on the title page.  The 
appeals of other veterans represented by the veteran's 
attorney will be the subject of separate Board decisions and 
will be based on the facts of each particular case in light 
of the applicable law and regulations.  Pursuant to 38 C.F.R. 
§ 20.1303 (2007), decisions of the Board are considered 
nonprecedential in nature.

Moreover, the Board has considered the veteran's 
representative's requests for unredacted documents and other 
information pertaining to the individuals interviewed at RMTU 
and relied upon by VA for its finding of fraud.  However, as 
explained in correspondence sent to the veteran's 
representative from the Muskogee RO during the course of this 
appeal, the names of veterans were withheld under exemptions 
set forth under 5 U.S.C.A. § 552(b)(3) (West 2002) and 
38 U.S.C.A. § 5701(a), (f) (2007), which bars disclosure of 
their names and addresses.  The RO also indicated that the 
names and job titles of witnesses involved in the 
investigation were withheld under exemptions set forth in 
5 U.S.C.A. § 552(b)(7), and that VA does not generally 
disclose the names of witnesses involved in an investigation.  
The Board observes that the RO advised the veteran's attorney 
that he could appeal the matter to the VA Office of the 
General Counsel if he disagreed with the decision to provide 
only redacted copies of these documents and provided him with 
appropriate contact information for that office.

The Board further believes that the veteran is not prejudiced 
by VA's decision to provide only redacted copies, as he and 
the veteran's attorney are well aware that the individuals 
interviewed during the course of the investigation included 
staff members, faculty, and students of RMTU and the 
veteran's representative has submitted lay statements from 
individuals at RMTU as well as from the individual veterans 
he represents in support of the veteran's claim.  As to those 
veterans involved in the investigation who are not 
represented by the veteran's representative, VA is precluded 
under the Privacy Act from revealing their identities or 
other personal information.

The veteran's attorney has also specifically requested that 
VA subpoena all individuals involved in the investigation, 
including both witnesses and VA employees, so that he may 
question them, and he has also objected to VA's reliance on 
the interviews conducted at RMTU, asserting that they amount 
to "hearsay evidence."  

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence 
rule, or hearsay evidence exclusion.  See also Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has 
a responsibility to weigh the credibility and probative value 
of testimony provided by the students and faculty at RMTU, 
just as it does any evidence provided by the veteran that is 
the subject of this decision.  The Board will not reject such 
testimony solely on the basis that it is hearsay evidence.  

Additionally, the Board recognizes that, under 38 U.S.C.A. 
§ 5711(a) (West 2002), VA has the authority to "(1) issue 
subpoenas for and compel the attendance of witnesses within a 
radius of 100 miles from the place of hearing.  .[and] (4) 
aid claimants in the preparation and presentation of claims."  
However, in 38 C.F.R. 
§ 20.711 (2007), the Secretary has defined the scope of this 
subpoena power to include compelling the attendance of 
witnesses within a radius of 100 miles from the place of 
hearing, and to aid in the production of "tangible 
evidence."  The regulation does not contemplate issuing 
subpoenas to allow witnesses to be questioned outside of the 
context of a personal hearing, and even then, the individual 
must reside within a 100 mile radius of the hearing.  
Furthermore, the regulation specifically provides that a 
subpoena will not be issued to compel the attendance of VA 
adjudicatory personnel.  38 C.F.R. § 20.711(a) (2007).  In 
this instance, the veteran's representative has requested 
subpoenas outside the scope of the situations contemplated by 
the applicable regulation.

In consideration of the foregoing, the Board finds that this 
case is ready for appellate review.


II.	Analysis 

The veteran has been charged with indebtedness to VA in the 
amount of $38,210.93.  This amount represents payment 
received for Chapter 30 Education Benefits for the period of 
November 8, 1999 to March 23, 2003.  In August 2003, the RO 
notified the veteran that a review of records at RMTU showed 
that he did not attend classes, which were certified and paid 
for by VA.  The RO based its August 2003 overpayment 
determination on the results of a VA compliance survey 
conducted in the Republic of the Philippines.  

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  38 
U.S.C.A. § 3002(3) (West 2002); 38 C.F.R. § 21.7120 (2007).  
A program of education, in pertinent part, is any unit course 
or subject or combination of courses or subjects, which is 
pursued at an educational institution.  38 C.F.R. § 
21.7020(b)(23) (2007).

The veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursuing an approved program of education. 
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2007).  
The term attendance means the presence of a veteran (i) in 
the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursuing a program of 
education.  38 C.F.R. § 20.7042(b)(2) (2007).

In order to receive educational assistance for pursuit of 
program of education, an individual must demonstrate 
satisfactory pursuit of a program, satisfactory conduct, and 
satisfactory attendance.  38 C.F.R. § 21.7153(c) (2007).  VA 
will discontinue educational assistance if the individual 
does not maintain such progress and conduct.  Id.  The amount 
of overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran. 38 C.F.R. § 
21.7144(b) (2007).

The Board observes that there is both unfavorable and 
favorable evidence of record regarding the question of 
whether the veteran satisfactorily pursued an approved 
program of education by regularly attending classes and 
completing class assignments, as required by the instructor 
and under the regularly prescribed standards of RMTU, to 
receive course credit during the time of his enrollment from 
November 1999 to March 2003.    

Against the veteran's claim are the investigation findings 
and supporting documentation.  The record reflects that a 
routine educational compliance survey was conducted by one of 
the Manila RO Educational Compliance Survey Specialists 
(ECSS) in October 2002.  The audit examined school records 
associated with 10% of the veteran student population.  The 
records were made available by the Registrar Clerk at RMTU.  
Of the 6 records examined, there were discrepancies found in 
all records.  It is particularly noted that no Certificates 
of Registration except for the then-current 1st semester 
2002-2003 were included in the file for this veteran at that 
time.  No overpayments were found based on the available 
school records presented; however, it was noted that it may 
be necessary to conduct a more extensive compliance survey at 
a later date, including class checks to monitor actual class 
attendance of the students.

Based on the results of the initial survey, a 100% compliance 
audit was then initiated in February 2003.  This audit 
examined records associated with all 60 veteran students.  

The survey began at the San Marcelino Campus by interviewing 
the Chancellor of RMTU, who reported that the veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus 
where they often meet, and that they had donated several 
garbage bins located throughout the campus.  The compliance 
survey continued at the Registrar's office of the Porac 
Botolan Campus of RMTU, where additional student records were 
reviewed.  It is noted that this veteran introduced himself 
to those conducting the survey as the President of the U.S. 
Veterans Students Organization.    

In reviewing the records, discrepancies were found in all 60 
records.  These included: the absence of final grades for 
certain courses or for entire semesters; different signatures 
or penmanship appearing on certificates of registration (the 
staff of the university reported that sometimes students' 
wives or classmates filled out the forms on their behalf); 
and indications that some students received credits 
consistent with only part-time enrollment even though they 
were receiving VA benefits for full-time enrollment.  

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, veteran students, and 
non-veteran students.

The investigators determined that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but never really attended classes.  The 
veterans would meet once a week at a location on campus and 
circulate attendance sheets for the various classes they were 
enrolled in and signed them.  The elected leader of the group 
would turn the sheets into the relevant professors. Mid-term 
and final examinations were done collectively by a group of 
veterans.  All the veterans received passing grades.

In depositions, some instructors revealed that they did not 
personally verify the presence of the veteran's students in 
their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the veteran 
students.  Some of the instructors indicated that they did 
not know whether the veteran students actually attended, and 
some admitted that they were aware of the fact that the 
veteran students did not attend many classes.  Instructors 
also gave various reasons for the different treatment 
accorded veteran students over non-veteran students, such as 
language barriers, "humanitarian reasons," or the veteran 
students already having advanced knowledge.  Some faculty 
members acknowledged that veteran students were only expected 
to act as financiers by providing monetary assistance to 
complete projects while the non-veteran students were 
expected to do the labor.  Several faculty members and non-
veteran students reported that the non-veteran students were 
stringently held to the requirement of reporting to class 
five days a week, but that veteran students were not.  Some 
faculty members also admitted that they had been given cash 
incentives by the administration, which they were told came 
from donations by the veteran students.

The investigators concluded that the "scheme" had been 
happening for decades with one teacher disclosing that such 
practices had existed since that teacher had started in 1989.  
Most teachers, staff, and non-veteran students reported that 
the veteran students had not been attending classes, which 
was contrary to the insistent claims of the veteran students 
that they had.  

The school also benefited because the veterans would pay for 
various expenses the school could not afford, to include new 
curtains, sports equipments, water dispensers, renovations, 
holiday party expenses, etc.  The veterans also provided cash 
payments directly to professors and school administration 
officials.  All the veterans were enrolled in the Diploma in 
Agriculture or the Bachelors in Agriculture program under the 
College of Agriculture.

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which has been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.  

Based on his review, the agent concluded that fraud was 
committed by the 60 veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that veteran 
students were listed as enrolled at RMTU, as full time 
students, solely to collect VA benefits.  They never really 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
veteran's park, where they would be answered collectively 
based on the "honor system."  All of the veterans would 
subsequently receive passing grades, and the school benefits 
from this system because the veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the veterans never attended 
classes; the testimony of seven non-veteran students and one 
veteran student that was not involved in the "scheme," who 
all indicated that the veterans did not attend classes; and 
the testimony of non-veteran students, who indicated that the 
veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the joint statement signed by 17 of the veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but is indicative of their 
knowledge that classroom attendance was required.

The agent also noted that a similar scheme was in place at 
Laney College in Oakland, California, and that scheme 
resulted in a loss of $6 million for VA.  The agent indicated 
that it was his belief that the scheme at Laney College was 
exported from the school in the Philippines, as there were 
many similarities beyond just the mechanics of the scheme, 
similar terminology, and the fact that the RMTU scheme had 
reportedly been going on since the 1980's.  Furthermore, 
several RMTU professors noted that, when the naval center was 
still active, they had many more veterans enrolled.  The 
agent noted that the students at Laney College had been sued 
in Federal Court under the Civil False Claims Act, and most 
of them paid double damages plus fines.

In support of the veteran's claim, the Board notes that the 
veteran presented testimony at a September 2007 Board hearing 
by videoconference.  At that time, the veteran through his 
representative asserted that the evidence does not show that 
there was a school policy that the veteran students never had 
to come to class.  Rather, the veteran students were required 
to attend a certain number of classes for any particular 
course but instructors typically separated the veteran 
students from Filipino students and had different 
requirements for the veteran students because combining the 
two groups would retard the learning process for the Filipino 
students as the veteran students had superior knowledge of 
the English language.  The veteran's representative stated 
that dividing the classes between Filipino and veteran 
students was a longstanding policy of the school that was 
known and accepted by VA for approximately 20 years as the 
policy went as far back as 1991 or 1992.  The veteran's 
representative asserted that veteran students attended class 
and completed testing and other assignments as they were 
directed to do by their instructors and the veteran students, 
as they knew it, were complying with the rules and 
regulations of the school, which had been certified by VA as 
an approved educational institution.  The veteran's 
representative maintained that the veteran students were 
never informed by VA or the school that the policies and 
practices were wrong and, consequently, had no knowledge that 
their actions amounted to any wrongdoing on their part.  The 
veteran's representative stated that the evidence of record 
does not show that any of the veteran students failed to 
attend a specific class on a specific day for a specific 
course, did not complete class assignments, or paid a teacher 
for a grade.  

In addition, the veteran explained that his instructor in a 
particular course would typically give the veteran students 
"take-home type" assignments at each class meeting that 
were to be turned in the following class meeting.  He 
reported that instructors met with the veteran students 
outside of the classroom so that their course of instruction 
was not disrupted due to the language differences between the 
veteran students and the Filipino students and distributed to 
the veteran students copies of notes on topics that he or she 
wanted to cover.  The veteran indicated that he served as a 
liaison between the veteran students and the instructor.  The 
veteran reported that veteran students were frequently asked 
by different instructors to purchase books for the course as 
many books were outdated and the veteran students did so with 
the knowledge that upon completion of that course, the books 
would be turned over to the library.  The veteran reported 
that veteran students voluntarily donated money for other 
materials such as fertilizer and slime needed for a course 
because without such donations, the course probably could not 
have been conducted as the Filipino students did not have the 
financial resources that the veteran students had.  The 
veteran specifically denied that he or any other veteran 
student of which he was aware (except one that had previously 
been reported to the Manila RO) bribed a teacher for a grade 
so that veteran students did not have to attend class for a 
particular course.  He further denied that he had ever been 
given any knowledge by VA or by RMTU that the policies that 
he was following with respect to his attendance and 
participation at RMTU were in violation of VA law and 
regulation.  The veteran reported that he had only missed 
class on two occasions due to an appointment and a personal 
emergency.  Four other veteran students were also at the 
September 2007 Board hearing and generally presented hearing 
testimony consistent with the veteran's assertions.  

The Board also notes that the veteran submitted a copy of his 
official transcript of record from RMTU, an October 2003 
Certification of Transcript of Records and Enrollment 
Certification signed by five members of RMTU faculty or 
administration which reads that the veteran attended all 
required classes during the times for which he was enrolled, 
and Enrollment Certification forms for RMTU for the covering 
the veteran's enrollment periods of November 1999 to March 
2000; April 2000 to May 2000; June 2000 to October 2000; 
November 2000 to March 2001; April 2001 to May 2001; June 
2001 to October 2001; April 2002 to May 2002; June 2002 to 
October 2002; and November 2002 to March 2003.  

Furthermore, the veteran's attorney submitted several 
statements in 2007 and 2008 that were signed and dated in 
March 2005 by instructors at RMTU stating, as a general 
matter, that they would not misreport a student's attendance 
nor provide a course grade to a student who had not properly 
attended classes.  The instructors also indicated that they 
had been pressured by investigators to state that the 
veterans did not attend class.  The Board notes that the 
March 2005 faculty statements submitted by the veteran's 
representative are clearly contradictory to the interviews 
with faculty described in the investigation report wherein 
instructors reported that the veteran students did not attend 
class.  Moreover, the allegations that the instructors were 
coerced into saying that the veterans did not attend class 
are troubling.  However, the Board is unable to discern which 
statements of the faculty are indeed true.  Thus, the 
statements alone do not provide any insight as to whether the 
veteran regularly attended classes and are afforded no 
probative value with respect to the issue on appeal.    

After careful consideration of the evidence as a whole, the 
Board affords more probative weight to the investigative 
findings and the evidence in support of such findings than 
the hearing testimony and evidence provided by the veteran in 
support of his claim.  In that regard, the Board notes that 
the veteran has not presented evidence that contradicts the 
investigative findings for any time relevant to his current 
appeal.  Rather, the evidence presented by the veteran to 
include his September 2007 Board testimony generally tends to 
support the investigative findings.  While the veteran 
specifically denied having paid a teacher for a grade so that 
he did not have to attend class in a particular course at the 
September 2007 Board hearing, the veteran did admit that the 
veteran students were separated from the non-veteran students 
by RMTU professors and had different course requirements than 
the non-veteran students enrolled in the same course.  The 
veteran also admitted that the veteran students purchased 
books and supplies for courses in which they were enrolled or 
otherwise donated money to RMTU for course materials.

The Board additionally notes that one of the veteran's former 
professors indicated in a May 2003 deposition that the 
veteran was a leader of the veteran students in his or her 
class who assumed the responsibility of providing an 
attendance sheet for veteran students enrolled in the class 
at the start of every class period.  The professor reported 
that he or she was aware that the veteran students would 
typically remain outside at the Vet Park while he or she 
conducted regular lecture class with non-veteran students in 
the classroom.  The professor admitted that he or she never 
met with the veteran students in a classroom for the purpose 
of giving lecture.  Rather, the professor would only give the 
veteran students a copy of the lecture notes.  The professor 
also explained that he or she had previously been told by a 
former superior when he or she first started working at RMTU 
as a faculty member that there was no need to treat veteran 
students like non-veteran students.  The professor's former 
superior suggested that he or she provide lecture notes to 
the veteran students and be lenient with their classroom 
attendance.  The professor also reported that he or she was 
told by older faculty members that favors could be asked of 
the veteran students.  The professor additionally explained 
that he or she would base the veteran students' grades on the 
results of tests, which the veteran students took at the Vet 
Park on the same day as regular students who took the tests 
in the classroom, and did not require them to do laboratory 
work in the field.  In exchange, the professor asked the 
veteran students for books.  The professor further 
acknowledged that the special arrangements with the veteran 
students were being done by other teachers with the knowledge 
and consent of the Dean and Chancellor of RMTU.  The Board 
affords the veteran's former professor's deposition testimony 
significant probative value, particularly as it relates to a 
course in which this particular veteran was enrolled.  

The veteran and his attorney have pointed to various 
documentation from RMTU in support of his appeal, including 
Enrollment Certifications and a transcript of passing grades.  
However, it was implicit in the activity discovered by the 
Manila RO, and later confirmed by the OIG, that the veteran 
students at RMTU received course credit in return for the 
donations and gifts that they provided the school.  
Certainly, it is clear that RMTU routinely confirmed to the 
RO that these students were enrolled, attending classes, and 
receiving passing grades.  Documentation to that effect, such 
as transcripts or enrollment certifications, in no way 
contradicts the findings of the Manila RO or the OIG, and the 
Board finds it to be of no probative value.

The Board recognizes that the veteran's attorney has cited to 
the provisions of 38 C.F.R. § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled and essentially argues 
that, because the school accepted the veteran's attendance as 
adequate, VA is obligated to do so regardless of the 
frequency of the veteran's actual attendance.  

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-veteran 
students at RMTU that the veteran students were not being 
held to the same standards of attendance or class 
participation that the non-veteran students were, and that 
this was due to the donations made to the school by the 
veteran students.  Under these circumstances, it cannot be 
said that the veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. 
§ 21.7153(c). 

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the activity discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this process as being 
consistent with the purpose of Chapter 30 benefits.  In the 
Board's opinion, the school's complicity does not in any way 
mitigate the actions of the veteran in participating or going 
along with this activity.   

The Board has also considered the assertion by the veteran's 
attorney that one or more of the employees of the Manila RO 
insinuated to the veteran students and faculty of RMTU that 
they were open to bribes, and that it was only the failure to 
pay such bribes that resulted in the findings of the RO's 
investigation.  In support of this assertion, he has 
submitted statements from several of the veteran students who 
were the subject of the investigation at RMTU.  Certainly, 
such allegations are troubling.

However, the only evidence suggesting that RO employees 
undertook such conduct apparently are the assertions of the 
attorney's clients.  Their credibility must be weighed 
against the numerous depositions from faculty members and 
non-veteran students indicating that the veteran students did 
not attend classes, and the specific findings of fraud were 
made by both the Manila RO and the OIG in San Francisco.  It 
is difficult to imagine that a failure to accept bribery 
offers from Manila RO employees could have resulted in the 
fabrication of the substantial amount of evidence obtained by 
that RO of the scheme that apparently existed in RMTU.  
Furthermore, the depositions and other documents created as a 
result of their investigation were independently reviewed by 
the OIG in San Francisco, as well as statements of the 
veteran students.  The OIG specifically found that fraud had 
occurred at RMTU.  It seems extremely unlikely that the 
employees of the Manila RO could have fabricated the 
testimony of the faculty members and students at RMTU who 
reported that the veterans were allowed to pass classes 
without attending in exchange for gifts, and it also seems 
equally unlikely that the faculty members or students at RMTU 
would testify to such if the practice was not actually 
occurring.  There seems to be no motivation for either 
faculty or non-veteran students to lie about such an 
arrangement if it did not, in fact, exist.

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim as it is clear that veteran students were given 
preferential treatment at RMTU due to the financial benefits 
bestowed upon the institution and the veteran was not 
required to participate in his classes as a regular student 
to receive passing grades in classes for which he was 
enrolled for the periods relevant to the current appeal.  In 
the final analysis, however, the appellant knew or should 
have known that the virtual absence of standards in class 
attendance and assignments was not compatible with a genuine 
educational program.  Thus, the Board concludes that the 
veteran's debt was validly created.

The arguments advanced by the veteran throughout the course 
of this appeal,  including at the Board hearing, particularly 
with respect to his assertion that he did not knowingly 
engage in any wrongdoing or fraud, are more appropriately 
considered in the context of a claim of entitlement to waiver 
of recovery of overpayment of VA compensation benefits.  No 
such claim is currently before the Board, as noted above.  

In reaching the above conclusion, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The overpayment of Department of Veterans Affairs (VA) 
educational assistance benefits in the calculated amount of 
$38,210.93 was validly created.  The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


